                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                    AMARILLO DIVISION

KENNETH LEE THOMPSON, JR.,                         §
                                                   §
          Petitioner,                              §
                                                   §
v.                                                 §           2:16-CV-147-D
                                                   §
LORIE DAVIS, Director,                             §
Texas Department of Criminal Justice,              §
Correctional Institutions Division,                §
                                                   §
          Respondent.                              §


                                               ORDER

          After making an independent review of the pleadings, files, and records in this case, the

September 10, 2018 findings, conclusions, and recommendation of the magistrate judge, and

petitioner’s September 24, 2018 objections, the court concludes the magistrate judge’s findings and

conclusions are correct. It is therefore ordered that petitioner’s objections are overruled, the

recommendation of the magistrate judge is adopted, and the petition for a writ of habeas corpus is

denied.

          Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing Section 2254 Proceedings in the United States District Courts, and 28 U.S.C. §

2253(c), the court denies a certificate of appealability. The court adopts and incorporates by reference

the magistrate judge’s findings, conclusions, and recommendation filed in this case in support of its

finding that the petitioner has failed to show (1) that reasonable jurists would find this court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would find

“it debatable whether the petition states a valid claim of the denial of a constitutional right” and

“debatable whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473,

484 (2000).
If petitioner files a notice of appeal,

(X)     petitioner may proceed in forma pauperis on appeal.

( )     petitioner must pay the $505.00 appellate filing fee or submit a motion to
        proceed in forma pauperis.

SO ORDERED.

October 11, 2018.


                                          _________________________________
                                          SIDNEY A. FITZWATER
                                          SENIOR JUDGE




                                          Page 2 of 2
